                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




ROBERTO MARTINEZ,                             )
                                              )
              Plaintiff,                      )
                                              )             CIVIL ACTION NO.
VS.                                           )
                                              )             3:19-CV-0280-G (BK)
OFFICER RESENDIZ, ET AL.,                     )
                                              )
              Defendants.                     )




        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

       It is therefore ORDERED that this action is summarily DISMISSED with

prejudice as frivolous until such time as plaintiff satisfies the conditions set forth in

Heck v. Humphrey, 512 U.S. 477 (1994). See 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §

1915A(b).

       This dismissal will count as a “strike” or “prior occasion” within the meaning

of 28 U.S.C. § 1915(g).
      The court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation. See Baugh v. Taylor,

117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the findings and

recommendation, the court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).* In the event of an appeal, plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      SO ORDERED.

October 4, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




      *
             Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order. A timely notice of appeal must be filed even if the district court certifies an
appeal as not taken in good faith.

                                          -2-
